407 F.2d 494
Charles Edward LeMAY, Petitioner-Appellant,v.C. Murray HENDERSON, Warden Tennessee State Penitentiary,Respondent-Appellee.
No. 18654.
United States Court of Appeals Sixth Circuit.
March 5, 1969Certiorari Denied June 16, 1969.See 89 S.Ct. 2120.

Charles Edward LeMay in pro. per.
James C. Dale, III, Special Counsel, David W. McMackin, Asst. Atty. Gen., State of Tennessee, Nashville, Tenn., for appellee, George F. McCanless, Atty. Gen., and Reporter, State of Tennessee, Nashville, Tenn., of counsel.
Before WEICK, Chief Judge, and O'SULLIVAN and PHILLIPS, Circuit judges.
PER CURIAM.


1
This appeal is from an order of the District Court denying, after an evidentiary hearing, appellant's petition for a writ of habeas corpus.


2
Appellant was convicted in the state court of armed robbery.  He filed a motion for a new trial.  Later he appeared in open court accompanied by his counsel, withdrew the motion for a new trial, and executed a waiver of appeal.  He now claims that he was coerced to do this by abuse of the jailers where he had been confined.


3
The District Judge, however, found against him on the issue of coercion.  In our judgment, this finding is supported by substantial evidence and is not clearly erroneous.


4
One other error was alleged in the habeas corpus petition, namely, that the Assistant Public Defender, who was representing him in a coram nobis proceeding pending on appeal in the Supreme Court of Tennessee, neglected to file a bill of exceptions and assignment of errors as required by Court rule, and that the appeal was therefore dismissed.  We do not regard an error of law occurring in a collateral proceeding, as reaching constitutional proportions.  Queor v. Lee,  382 F.2d 1017 (5th Cir. 1967).


5
Affirmed.